                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0292-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JOSEPH LOREN ALLEN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to compel (Dkt. No. 36).
16   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
17   DENIES the motion for the reasons explained herein.
18   I.     BACKGROUND
19          The Government alleges the following facts in the indictment against Defendant. On
20   August 23, 2018, members of the Auburn Police Department (“Auburn PD”), including Officer
21   Jeff Nelson, were briefed on Defendant’s escape and felony warrants, as well as his history of
22   nine felony convictions. (Dkt. No. 1 at 2–4.) Later that day, officers positioned themselves
23   outside a location where Defendant was known to be staying, watched him leave on a
24   motorcycle, and followed him to a “known drug location.” (Id. at 4.) Defendant rode in a
25   reckless manner that appeared to be a “counter-surveillance technique.” (Id.) Defendant
26   eventually left on a new motorcycle, and officers followed him to a Walmart parking lot, where


     ORDER
     CR18-0292-JCC
     PAGE - 1
 1   Defendant appeared to be conducting drug transactions. (Id. at 4–5.) Officers moved in to

 2   apprehend Defendant, and Defendant ran, jumped over a fence, and approached a car. (Id. at 5.)

 3   Defendant told a passenger in the car that he would pay her $1,000 to drive him away. (Id.)

 4   When the passenger refused, Defendant tried to open a rear door of the car. (Id.) The passenger

 5   told the driver to lock the doors and “drive off,” and then motioned to the officers. (Id.)

 6   According to the Defendant, as Defendant ran away towards a fence, Officer Nelson ran him

 7   over with his patrol car. (Dkt. Nos. 20 at 2, 33 at 2.) The Government alleges that Defendant then

 8   fought with several officers and “pull[ed] his right arm close to his body,” where officers later
 9   found a loaded handgun after handcuffing Defendant. (Dkt. No. 1 at 5.) Officers also found
10   suspected methamphetamine and a digital scale on Defendant’s person. (Id. at 5–6.) Defendant
11   sustained two broken ankles and a dislocated shoulder from the collision with Officer Nelson’s
12   car. (Dkt. No. 20 at 2–3.)
13           Defendant has been indicted on two counts of felon in possession of a firearm, one count
14   of possession of methamphetamine with intent to distribute, and one count of possession of a
15   firearm in furtherance of a drug trafficking crime. (Dkt. No. 10.) During the course of discovery,
16   Defendant subpoenaed the Auburn PD for information regarding Officer Nelson’s employment
17   history and conduct. (Dkt. No. 26 at 2.) Officer Nelson’s behavioral assessment, a routine
18   assessment conducted at the time of Officer Nelson’s employment application, was withheld.

19   (Id.; Dkt. No. 33 at 4 n.1.)

20           Defendant now moves to compel the Government to disclose the behavioral assessment,

21   along with Officer Nelson’s application for employment with the Auburn PD, psychological

22   exam, resume, and annual performance evaluations (collectively, “application documents”).

23   (Dkt. No. 36.) Defendant seeks the application documents as evidence of Officer Nelson’s use of

24   excessive force during the August 23 arrest “to support a request for suppression” of evidence

25   obtained during that arrest. (See Dkt. No. 44 at 3.) The Government opposes disclosure of the

26   application documents because of their highly personal and sensitive nature. (Dkt. No. 37 at 4.)


     ORDER
     CR18-0292-JCC
     PAGE - 2
 1   The Government also argues that the application materials are irrelevant and immaterial to

 2   Defendant’s present indictment, and more pertinent to a 42 U.S.C. § 1983 claim. (Id. at 5–6.)

 3   II.    DISCUSSION

 4          A.       Motion to Compel Legal Standard

 5          Upon a defendant’s request, the Government must provide access to items that are

 6   “material to preparing [a] defense.” Fed. R. Crim. P. 16(a)(1)(E)(i); see also W.D. Wash. Local

 7   Crim. R. 16(a)(2). Information is material if it is helpful to the defendant in preparing a defense.

 8   United States v. Santiago, 46 F.3d 885, 893 (9th Cir. 1995). If a party fails to provide material
 9   information, the Court may compel a party to comply with the rules of discovery. Fed. R. Crim.
10   P. 16(d)(2); see also W.D. Wash. Local Crim. R. 16(e).
11          B.       Brady Standard for Exculpatory Evidence
12          The Government’s failure to provide a defendant with access to exculpatory evidence
13   upon request “violates due process where the evidence is material either to guilt or to
14   punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963). A finding of materiality requires “a
15   reasonable probability that, had the evidence been disclosed to the defense, the result of the
16   proceeding would have been different”—a “reasonable probability” being “sufficient to
17   undermine confidence in the outcome.” United States v. Bagley, 473 U.S. 667, 682 (1985).
18          The Government asserts that it has complied with the Federal Rules of Criminal

19   Procedure and Brady in its disclosure of material exculpatory evidence. (See Dkt. No. 37.)

20   Defendant must overcome this assertion by proving the materiality of the application documents.

21   Bagley, 473 U.S. at 674–75, 682; see also Strickler v. Greene, 527 U.S. 263, 289–91 (1999).

22   Defendant intends to use the application documents as proof of Officer Nelson’s propensity to

23   use excessive force in order to show that the August 23 arrest was unreasonable. (See Dkt. No.

24   44 at 3.) But Defendant has not shown a reasonable probability that the outcome of this case

25   turns on the disclosure of the application documents. Specifically, Defendant has not established

26   that Officer Nelson’s application documents are material to an adjudication of Defendant’s guilt


     ORDER
     CR18-0292-JCC
     PAGE - 3
 1   or punishment for his pending firearm and drug charges. See Bagley, 437 U.S. at 682.

 2          C.       Standard for Impeachment Value of Evidence

 3          Evidence is also considered material, and thus must be disclosed, if it could plausibly

 4   impeach a witness whose credibility “may well be determinative of [the defendant’s] guilt or

 5   innocence.” Giglio v. United States, 405 U.S. 150, 154 (1972); see also Strickler, 527 U.S. at 292

 6   (1999) (finding that the availability of physical evidence and additional witnesses diminishes

 7   materiality of impeachment evidence); see also Silva v. Brown, 416 F.3d 980, 987 (9th Cir.

 8   2005) (finding that the status of a witness as the “star” or “only” witness impacts the materiality
 9   of impeachment evidence). When a defendant requests the personnel files of testifying officers,
10   the Government must examine those files and “disclose information favorable to [the] defense”;
11   if the Government is uncertain about materiality, it may submit the information to the Court for
12   in camera review. United States v. Henthorn, 931 F.2d 29, 30–31 (9th Cir. 1991).
13          The Government asserts that it has complied with the Federal Rules of Criminal
14   Procedure, Brady, and Henthorn in its disclosure of material impeachment evidence. (See Dkt.
15   No. 37.) Defendant must show that the credibility of Officer Nelson as a Government witness is
16   determinative of his guilt. See Giglio, 405 U.S. at 154. Defendant is charged with possession of a
17   firearm and methamphetamine. (Dkt. No. 10.) Physical evidence was allegedly obtained during
18   the August 23 arrest—the gun, a substance believed to be methamphetamine, and a digital scale.

19   (Dkt. No. 1 at 5–6.) There are other witnesses who may testify, such as other officers or the

20   passengers in the car Defendant allegedly attempted to carjack. These facts diminish the

21   materiality of evidence potentially impeaching Officer Nelson’s testimony. See Strickler, 527

22   U.S. at 292; Silva, 416 F.3d at 987. Therefore, Defendant has not shown that such impeachment

23   would be determinative of Defendant’s guilt or innocence to the extent that disclosure of the

24   application documents is required.

25          D.       Unreasonable Search as Grounds for Suppression

26          A lawful search or seizure may be invalidated if “its manner of execution unreasonably


     ORDER
     CR18-0292-JCC
     PAGE - 4
 1   infringes possessory interests protected by the Fourth Amendment’s prohibition on

 2   ‘unreasonable seizures.’” United States v. Jacobsen, 466 U.S. 109, 124 (1984)). “[U]se of

 3   excessive force can render a search unreasonable.” United States v. Ankeny, 502 F.3d 829, 836

 4   (9th Cir. 2007). To find unreasonableness requires an objective evaluation of the circumstances,

 5   regardless of the actor’s subjective intent, and a “balancing of ‘the nature and quality of the

 6   intrusion . . .’ against the countervailing governmental interests at stake.” Graham v. Connor,

 7   490 U.S. 386, 396–97 (1989) (quoting Tennessee v. Garner, 471 U.S. 1, 6 (1985)). The Court

 8   looks to the “severity of the crime at issue, whether the suspect poses an immediate threat to the
 9   safety of the officers or others, and whether he is actively resisting arrest or attempting to evade
10   arrest by flight.” Id. at 396.
11           Defendant seeks disclosure of the application documents to demonstrate Officer Nelson’s
12   propensity to use excessive force. (See Dkt. No. 44 at 3.) But Defendant has not shown how the
13   application documents sought would be helpful or relevant to an excessive force claim because
14   subjective intent is excluded from that analysis. See Graham, 490 U.S. at 396–97.
15   III.    CONCLUSION

16           For the foregoing reasons, Defendant’s motion to compel (Dkt. No. 36) is DENIED.

17           DATED this 6th day of June 2019.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR18-0292-JCC
     PAGE - 5
